                  Case 1:21-mj-00075-TCB Document 3 Filed 03/08/21 Page 1 of 1 PageID# 5
                                          CTNITED STATES DtSTRICT COUR
                                          EASTERN DtSTRICT OE VIRGtNlA
                                                 ALEXANDRIA DmSION


                                                            MAGISTRATE JUDGE: THERESA CARRROLL BUCHANAN


    UNITED STATES OF AMERICA                                     HEARING:                         CASE u: ^InrT^nS

                    -VS-                                         DATE:                              TIME: ^:tiDprn
                                                                 TYPE: FTR RECORDER               DEPUTY           FI17GERALq
                                                                                                      ry CLERK: T. FillGERAL

        Q\M\r-\ 'fesjcA.
COUNSEL FOR THE UNITED STATES^                                      \SQjiQJnv
COUNSEL FOR THE DEFENDANT^                                                    \<
                                                                             UilO


NTERPRETER;                                                              LANGUAGEj

    X )DEFENDANT APPEARED: (               )WITH COUNSEL               { ^ )WITHOUT COUNSEL
    X )deft. INFORMED OF RIGHTS, CHARGES, PENALTIES and/or VIOLATIONS
    X )COURT TO APPOINT COUNSEL _ TPD                                    {         ) OFT. TO RETAIN COUNSEL
      )GVT. CALL WITNESS & ADDUCES EVIDENCE

        EXHBIT II                         ADMITTED


      )PROBABLE CAUSE: FOUND {             )/NOT FOUND(            )

      ) PRELIMINARY HEARING WAIVED

      } MATLER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY

      ) DEFT. ADMITS VIOLATION(             }DFT. DENIES VIOLATION (                 jCOURT FINDS DFT. IN VIOLATION

MINUTES:                   orojAu
          DVPt -
CONDITIONS or RELFASE-
S           ) UNSECURED (S          )SrCURl-:D( ) PTS(                             PARTY(        ) TRAVEL RESTRICIEI)
     ) APPROVED RESIDENCE (    ) SAlT(     ) PAY COSTS(                      I ELECTRONIC MONITORING (           ) MCNI Al. I IEAI.
TEST/TREAT(     ) ROE(     )MOr DRIVE (    ) FIREARM (                       PASSPOR'           AVOID CONTAC

(     ) ALCOHOL        DRUG USE(         )LMRLOVMENT

( X ) DETENOANT RTMANDED 10 IHi lUSLODY OE THE U.S. MARSHALS
(       ) Or.fTNDANl CONTINUi-0 ON SAM! i ONI.^I HONS OF RROBATKJN

NEXT C.nURI APPCAfsANf'i              3l/c>|3-l
{     I i'U i ^ i P H (    i ■■ ■ ■        :':.U i   ) lUir/ (     1 ITTA(         1 Si N I {   ) -'ID.' i)(                   ; ARi^
